09/22/2020



IN THE SUPREME COURT OF THE STATE OF MONTANA                                         Case Number: DA 19-0155



                                       DA 19-0155                      FILED
 STATE OF MONTANA,                                                      SEP 2 2 2020
                                                                      Bowe n Greenwood
                                                                    Clerk of Supreme Court
             Plaintiff and Appellee,                                   State of Mnntana



       v.                                                         ORDER

 CLIFFORD KEITH CLAYTON RICHARDS,

             Defendant and Appellant.


       Clifford Keith Clayton Richards (Richards) filed a Notice of Appeal on March 13,
2019. The parties, by and through their respective counsel, stipulate to remand this
proceeding to the District Court to conform the written judgment with the oral
pronouncement of sentence and dismiss the remainder of the appeal with prejudice.
Specifically, the parties agree the written judgment imposes costs that were not included
in the oral pronouncement of his sentence. Paragraphs 1 through 4 on page 2 of the
judgment mandate, respectively: (1) a $10 court technology fee, pursuant to § 3-3-317
MCA;(2)a $50 surcharge, pursuant to § 46-18-236; MCA,(3)a $15 misdemeanor charge,
pursuant to § 46-18-236, MCA;and (4)instructions to pay the monies as soon as possible
to the Clerk of District Court for Cascade County. The District Court did not include any
ofthese costs in its oral judgment.
       Without agreeing with all ofthe arguments advanced by Richards for dismissal and
remand, the Attorney General's Office, after consultation with the Cascade County
Attorney's Office, in the interests of justice and judicial economy, concedes this Court
should remand this matter to the District Court with instructions to issue an amended
judgment that removes the costs set forth in paragraphs 1 through 4 ofthe written judgment
so the amended written judgment conforms with the oral pronouncement of sentence.
Therefore,
       IT IS ORDERED that this matter is remanded to the District Court to issue an
amendedjudgment that removes the costs set forth in paragraphs 1 through 4 ofthe original
judgment. With this remand, the appeal is dismissed pursuant to the stipulation of the
parties with prejudice.
       The Clerk is directed to provide a copy of this Order to the presiding judge in the
Eighth Judicial District Court, Cascade County; to the Cascade County Clerk of Court; to
counsel of record; and to Clifford Keith Clayton Richards.
       DATED this         —day of September, 2020.




                                                          1
                                                          1 -
                                                                Justices




                                            2